Citation Nr: 0631588	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from December 1959 to 
November 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

The veteran's current pulmonary disorder is attributable to 
asbestos exposure in service.  


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder 
are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating 
and effective-date elements of the claims, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  The decision below grants service 
connection for a pulmonary disorder.  As such, there is no 
further need to discuss compliance with the duties to notify 
and assist.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1 contains 
guidelines for the development of asbestos exposure cases.  
Part (a) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of 
the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  The latent period can vary from 10-
to-45 or more years between first exposure and development 
of disease and exposure can be brief (as little as a month) 
or indirect (bystander disease).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  VA Manual 21-1, Part 
VI, para. 7.21 (October 3, 1997).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the 
above requirements by obtaining the veteran's service 
personnel files and having the veteran fill out an asbestos 
questionnaire.

The veteran claims that while on board the U.S.S. Newport 
News, he was exposed to asbestos from frayed materials, 
installations, and overhead and that he had to clean his bed 
of white dust particles many times.  The veteran's service 
records do not report any asbestos exposure, but the veteran 
is deemed credible, and his assertions, including under 
oath, of in-service exposure are accepted.  


Competent medical evidence is required for a determination 
that the veteran has asbestosis or an asbestos-related 
respiratory disorder, and whether such are etiologically 
related to his service in the United States Navy.  

A 2000 pulmonary medical consultation record, provided by 
Dr. Mezey, a Fellow of the College of Chest Physicians 
(FCCP) and certified NIOSH "B" Reader, reports that there 
was evidence consistent with pulmonary asbestosis and 
asbestos-related pleural disease.  This opinion was based on 
the veteran's history of significant exposure, asbestos' 
latency period, and the chest x-rays which indicated that 
the veteran had bilateral circumscribed pleural plaques and 
small irregular opacities.  

A 2002 private physician's statement adds that "in [his] 
opinion, there is no question that the [veteran] has 
asbestos exposure and has asbestos lung disease."  The 
record indicates that this opinion is based on the veteran's 
history of in-service asbestos exposure, and the 2000 x-ray 
document indicating pleural thickening and plaques.  

A VA examination was conducted in 2002, and the veteran's 
pulmonary function tests indicated he had restrictive as 
well as ventilatory defects.  The examiner gave an opinion 
to the effect that the veteran's COPD was "at least as 
likely as not" due to his history of cigarette smoking.  
This does not rebut the private opinions.  Based on the 
foregoing, the evidence is, at a minimum, in equipoise as to 
whether the veteran's pulmonary service disorder is due to 
service.  The veteran is credible as to his in-service 
asbestos exposure, there is competent evidence of an 
asbestos-related pulmonary disorder, and there is no 
countervailing evidence indicating that it is "more likely 
than not" that the veteran's pulmonary disorder is not due 
to asbestos exposure.  Cf. May 2002 VA opinion ("as likely 
as not").  Consequently, service connection for a pulmonary 
disorder is warranted.






ORDER

Service connection for a pulmonary disorder is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


